Case 1:18-cv-02921-JMF Document 509-1 Filed 11/07/18 Page 1 of 2




                       Exhibit 1
           Case 1:18-cv-02921-JMF Document 509-1 Filed 11/07/18 Page 2 of 2
 

                            Summary: Wendy Teramoto (August 24, 2018)
        Wendy Teramoto, who served as Secretary Ross’s Chief of Staff, testified at length as to her
lack of memory regarding Commerce’s efforts to add a citizenship question, despite documents
reflecting her involvement in the process. Ms. Teramoto testified that she cannot remember when she
heard about adding the citizenship question to the census, nor does she remember any specific
conversations or meetings where it was discussed, including with Secretary Ross. Tr. 22-23, 26, 122-
124. Ms. Teramoto testified that she does not recall receiving Secretary Ross’s May 2, 2017 email
asking why nothing had been done about the citizenship question. Tr. 28-32 and Ex. 2. Despite
sending an email in which she wrote that she talked “frequently” with Mark Neuman, that they have
dinner together frequently, and that he “is in love with the census and talks about it nonstop” (Ex. 2),
she testified that she cannot recall speaking with Mark Neuman about the citizenship question. Tr. 32-
34, 38 and Ex. 2. Despite email communications reflecting that Ms. Teramoto set up a phone call
between Secretary Ross and Kris Kobach, Ex 3, Ms. Teramoto testified that she did not know who Kris
Kobach, did have any recollection of speaking with him, and did not recall such a call. Tr. 40-46 and
Ex. 3. Despite emails indicating that she set up a meeting between Ross, Earl Comstock, Peter
Davidson, Karen Dunn Kelley and herself to discuss James Uthmeier’s memo regarding the citizenship
question, she testified that she does not remember participating in the meeting. Tr. 54-59, Ex. 4. She
also testified that she does not remember attending a meeting regarding legal questions relating to the
census in late August 2017, despite email correspondence indicating that she participated and in fact
suggested the date and time of the meeting. Tr. 60-61, Ex. 5.
         Ms. Teramoto testified she does not remember providing Ross with any information concerning
the citizenship question, and she testified that she did not know if the citizenship question was
important to him. Tr. 63, 65. Despite email correspondence between Teramoto and Comstock about the
citizenship question and outreach to DOJ (Ex. 7), she testified that she does not believe she had
discussions with him on that subject around the date of the email, September 16, 2017. Tr. 69-71, Ex.
7. Even though she acknowledged sending an email to John Gore asking him to call her, she testified
that she does not remember the phone call or discussing the citizenship question with him. Tr. 74-76,
87-90, Exs. 8, 11. Despite an email from Ross indicating that he and Teramoto spoke with Attorney
General Jeff Sessions, she testified that does not remember discussions between Ross and the AG
Sessions regarding the citizenship question, and does not remember discussions with others about their
working together. Tr. 82-83, Ex. 10.




 
